Judgment is modified on the law to the extent of providing that interest be calculated on $21,160.20 from March 3, 1954, instead of April 14,1953, and, as so modified, affirmed, with costs to plaintiff-respondent. Plain tiff-respondent is entitled to interest from the date the award was complete under the English arbitration. The award was not perfected until after the hearing de novo before the Appellate Tribunal of the London Corn Trade Association. The Appellate Tribunal rendered its award on March 2, 1954. Plaintiff-respondent’s appeal from the orders entered December 9, 1957, and the judgment thereon is dismissed, without costs, said orders and judgment having been vacated on plaintiff-respondent’s motion. (Duryea v. Fueehsel, 145 N. Y. 654, 658.) Settle order on notice. Concur — Botein, P. J., Rabin, Valente, McNally and Stevens, JJ.